United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-4192
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Jesus Ibarra-Torres,                     * District of Minnesota.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: December 29, 2005
                                 Filed: January 5, 2006
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Jesus Ibarra-Torres appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) sentence-reduction motion. Having carefully reviewed the record, we
agree with the district court that Ibarra-Torres is not entitled to a sentence reduction
based on Amendment 484 to the Sentencing Guidelines because it was in effect when
Ibarra-Torres was sentenced. See U.S.S.G. App. C, amend. 484; United States v.
Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (per curiam).



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
Accordingly, we affirm. See 8th Cir. R. 47B.
               ______________________________




                            -2-